Citation Nr: 1114960	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  96-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, in December 2004, May 2006, and April 2009, for additional development.  On each occasion the AMC/RO completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.

The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It has come to the Board's attention that the Veteran has requested a Travel Board Hearing at the local RO.

Accordingly, the case must be REMANDED for the following action:

The RO shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw the request for the hearing, he should do so by submitting a written document to that effect with the RO. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him/her if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


